DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 4-30 of Application No. 16250276, now U.S. Patent 11,048,785.  Although the claims at issue are not identical, they are not patentably distinct from each other because aside from a few minor differences, these claims contain the same limitations and perform the same functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-21 would be in condition for allowance if the double patenting rejection was overcome for these claims.   
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art of record, Hwang et al., (US 20170039357 A1), Publicover et al., (US 20170235931 A1) and Feng (US 20160019421 A1) teaches A mobile device comprising: an infrared (IR) sensor configured to capture a first modality; and a processor configured to: obtain the first biometric information of a user according to a first modality; calculate a first score based on the first biometric information; filter the first score; determine whether the filtered first score satisfies a second condition; and selectively, based on a result of the determining, authenticate the user based on the first score and a first condition corresponding to the first modality.
However, the references do not explicitly teach nor suggest in detail, wherein the second condition is different from the first condition, the first condition is a first score threshold, and the second condition is a filtered first score threshold in view of other limitations of the intervening claims.
Regarding Claim 8, the closest prior art of record, Hwang et al., (US 20170039357 A1), Publicover et al., (US 20170235931 A1) and Feng (US 20160019421 A1) teaches A mobile device comprising: an infrared (IR) sensor configured to capture a first modality; and a processor configured to: obtain a first biometric information of a user according to the first modality among modalities; calculate a first score based on the first biometric information; determine whether the first score satisfies a first condition corresponding the first modality, the first condition being a condition for an exclusive authentication according to the first modality; filter the first score based on a result of the determining; and selectively, based on whether the filtered first score satisfies a second condition, authenticate the user based on consideration of a plurality of scores respectively calculated according to a plurality of modalities for a complex authentication.
However, the references do not explicitly teach nor suggest in detail, wherein the second condition is different from the first condition for a primary authentication of the first modality, the first condition is a first score threshold, and the second condition is a filtered first score threshold in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497